Kane, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany *1013County) to review a determination of respondent which, inter alia, found petitioner guilty of disobeying a traffic device.
Petitioner was issued a summons for failing to obey a traffic sign at the intersection of Meeker Avenue and McGuinness Boulevard in Brooklyn in violation of Vehicle and Traffic Law § 1110 (a). An Administrative Law Judge found petitioner guilty after a hearing, imposed a fine of $300 and suspended his driver’s license for 100 days. Following an unsuccessful administrative appeal, petitioner commenced this proceeding.
Vehicle and Traffic Law § 1110 (a) requires that all persons obey traffic control devices. At the hearing, the police officer who stopped petitioner testified that she observed petitioner’s vehicle, stopped at a red light in the left-turn-only lane on westbound Meeker Avenue at the intersection of McGuinness Boulevard. She then observed petitioner drive his vehicle straight through the intersection rather than make the required left turn. According to the police officer, within the last 100 feet of Meeker Avenue approaching the intersection at McGuinness Boulevard there are three signs, approximately 2 by 21k feet in size, affixed to seven-foot poles at 40-foot intervals, warning motorists that the left lane is a left-turn-only lane. In addition, there are two left-pointing arrows with the word “only” painted on the pavement in the left lane near the intersection. Although petitioner alluded that a large truck obscured his view of the signs until he was at the intersection, he acknowledged that a left-turn-only sign came into view as he entered the intersection. Inasmuch as the determination that petitioner violated Vehicle and Traffic Law § 1110 (a) is supported by substantial evidence, it must be upheld (see Matter of Cotugno v Commissioner of Motor Vehs., 304 AD2d 1030, 1031 [2003]; Matter of Minicucci v Adduci, 178 AD2d 913, 914 [1991], lv denied 79 NY2d 756 [1992]; see also CPLR 7803 [4]).
Spain, J.P., Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.